TORRUELLA, Circuit Judge
(Concurring).
I join the majority in holding that Plaintiff-Appellant, Fideicomiso del Caño Martin Peña (“the Fideicomiso”), cannot show that Law 32 fails to pursue a “public use” as required by the Fifth Amendment’s public use clause.11 I write separately to clarify my view that Law 32 pursues the public purposes of economic, social, environmental, and community redevelopment that were carefully plotted in Law 489. Under settled Supreme Court precedent,' — including the latest decision in Kelo v. City of New London, 545 U.S. 469, 125 S.Ct. 2655, 162 L.Ed.2d 439 (2005) — economic and community redevelopment are legitimate public purposes. Viewing Law 32 within the statutory and regulatory framework adopted by Law 489, it is manifest that Law 32 pursues these public goals through public ownership of lands. Eschewing any views regarding the wisdom of transferring lands to public ownership in order to effectuate the goals of the ENLACE Project, I cannot say that Law 32 lacks a public purpose.
I.
In 2001, the Commonwealth of Puerto Rico (“the Commonwealth”) developed a comprehensive development project denominated the Martín Peña Canal EN-LACE Project (the “ENLACE Project”) under the direction of the Department of Transportation and Public Works. The project’s stated purpose was to rehabilitate and revitalize the Martín Peña Canal District. The ENLACE Project came to fruition on September 24, 2004 when the Commonwealth’s legislature promulgated Law 489, also known as “the Martín Peña Canal Special Planning District Integrated Development Act.” P.R. Laws Ann. tit. 23, §§ 5031-5066. Among other things, Law 489 articulated clear public policy goals: (1) to rehabilitate the San Juan Bay Estuary; (2) to improve the living conditions of the communities located along the Martin Peña Canal through community empowerment; and (3) “[t]o promote civic and democratic development through the active participation of the residents in the plan*21ning and rehabilitation processes of the area.” Id. § 5032. Law 489 established two basic entities to pursue these goals: the ENLACE corporation and the Fideicomiso, or Land Trust.
The ENLACE Corporation was endowed with the responsibility of “coordinating the implementation of all aspects of the ENLACE Project; including, without being limited to, housing development, infrastructure, the dredging and canalization of the Canal, as well as urban and socioeconomic development.” Id. § 5033(1). In turn, the Fideicomiso was created to, inter alia, deal with land ownership issues; acquire and possess lands on behalf of the community; handle the displacement of the low-income residents; guarantee affordable housing; and foster “participation of the residents and the strategic investment of the private sector.” Id. § 5048(a)(5).
By virtue of Law 489, all publicly-held lands within the District were transferred to the ENLACE Corporation. Id. § 5045. (“The public agencies ... that manage, hold in custody, have dominion over, lease or own lands in the District shall be understood through this chapter as having transferred the respective title to the Corporation after one hundred sixty days (160) as of the effectiveness thereof.”). Ownership rights over “lands of public domain or patrimony” remained “vested” in the ENLACE Corporation, with certain exceptions regarding lands in the maritime-terrestrial zone. Id. Ultimately, these lands were to be transferred from the Corporation to the Fideicomiso. Id. § 5048 (“The Martín Peña Canal Land Trust ... shall consist of all the lands transferred to the Corporation.”).
In May 2007, the Integral Development and Land Use Plan of the Special Planning District of the Caño Martín Peña was approved by the Governor of Puerto Rico. The Plan sought to “improve the quality of life of the residents of the District through mechanisms aimed at overcoming poverty, [and] harmonizing the relationship between the District’s communities and their natural environment....” Appellant’s Appendix, Vol. Ill, Exhibit E at 1432.
On June 18, 2009, the Commonwealth’s legislature passed Law 32 “to amend Article 16 of Law No. 489 of September 24, 2004.”12 Law 32 provides, inter alia, that “any of the[] properties which have been transferred to the Corporation or [the] Fideicomiso, will revert to the original Agency or Title Holder,” and “[a]ny lot or parcel of land which by virtue of Law 489 has been registered in the name of the Corporation or the Fideicomiso, will revert to its original titleholder condition until such time as every study, action or procedure has been accomplished in accordance with this Act.” Law 32 also revoked any transfers of Municipal lands to the Fideicomiso or the ENLACE Corporation, and invalidated any efforts by the Fideicomiso or the ENLACE Corporation to register Municipal lands in their names.
After the Governor of Puerto Rico signed Law 32, the Fideicomiso filed the present suit challenging Law 32 under the Takings and Due Process clauses of the 5th and 14th Amendments to the United States Constitution and equivalent provisions of the Puerto Rico Constitution. The Fideicomiso stresses that the Government has failed to articulate a coherent and legitimate explanation of the public purposes behind Law 32. The Fideicomiso also contends that in allowing the Commonwealth to place land titles among a host of public agencies, Law 32 contra*22venes Law 489’s goals to foster community participation, and avoid speculation and displacement of the communities. On the other hand, the Commonwealth argues that governmental control over the lands would jump-start the ENLACE Project which was delayed for close to five years due to what the government claims was the Fideicomiso’s inability to complete the different stages of the ENLACE Project in a timely fashion. The Commonwealth further explains that Law 32 creates a mechanism to allow public agencies to participate in the ENLACE Project.
II.
The Fideicomiso, as “a party challenging governmental action as an unconstitutional taking[,] bears a substantial burden” in this case. E. Enter, v. Apfel, 524 U.S. 498, 523, 118 S.Ct. 2131, 141 L.Ed.2d 451 (1998). Supreme Court precedent requires this court to defer to legislative judgments of what constitutes a public use or purpose. See Kelo, 545 U.S. at 480, 125 S.Ct. 2655 (“Without exception, our cases have defined that concept [public purpose] broadly, reflecting our longstanding policy of deference to legislative judgments in this field.”); Hawaii Hous. Auth. v. MidkiFf 467 U.S. 229, 240, 104 S.Ct. 2321, 81 L.Ed.2d 186 (1984). Once a public use is established, we owe deference to the legislative judgment regarding the means chosen to attain it. Berman v. Parker, 348 U.S. 26, 33, 75 S.Ct. 98, 99 L.Ed. 27 (1954) (“Once the object is within the authority of Congress, the means by which it will be attained is also for Congress to determine.”); Old Dominion Land Co. v. United States, 269 U.S. 55, 66, 46 S.Ct. 39, 70 L.Ed. 162 (1925) (holding that once Congress declared a public use, “[i]ts decision is entitled to deference until it is shown to involve an impossibility”).
However, deference to the legislature in the takings context does not mean abdication of the court’s duty to find that there is indeed a public purpose being served. Despite the Fideicomiso’s better efforts to show that Law 32 lacks any public use or purpose, a review of Law 32 reveals that in passing the statute, the Commonwealth’s legislature simply chose different means to achieve the goals and undoubtedly public purposes that were carefully delineated in Law 489. Also, as the majority opinion recognizes, Law 32 transferred lands to public ownership, thereby meeting an undoubtedly public purpose.
It is of utmost importance to clarify that Law 32 amended one Article of Law 489— Article 16 — and maintained Law 489’s comprehensive provisions that define the policy goals behind the ENLACE Project. As the Commonwealth argues, the principles, purposes, and objectives of Law 489 are in effect. In enacting Law 32, the Commonwealth’s legislature simply chose alternate means to achieve the development and rehabilitation goals set forth in Law 489. Absent any indication that Law 32 amounts to an unreasonable or irrational avenue to undertake the ENLACE Project, we cannot second-guess the legislature in this case. Midkiff, 467 U.S. at 242-43, 104 S.Ct. 2321 (‘When the legislature’s purpose is legitimate and its means are not irrational, our cases make clear that empirical debates over the wisdom of takings — no less than debates over the wisdom of other kinds of socioeconomic legislation — are not to be carried out in the federal courts.”).
Furthermore, the claim that Law 32 is devoid of any public use is inconsistent with the broad interpretation the Supreme Court has given to the Fifth Amendment’s public use requirement. See Berman, 348 U.S. at 33, 75 S.Ct. 98 (recognizing that community redevelopment served a public purpose and stating that “[i]t is within the *23power of the legislature to determine that the community should be beautiful as well as healthy, spacious as well as clean, well-balanced as well as carefully patrolled”); Midkiff, 467 U.S. at 242, 104 S.Ct. 2321 (holding that state efforts to avert land oligopoly and correct deficiencies in the land market served a valid public purpose); Nat’l R.R. Passenger Corp. v. Boston & Maine Corp., 503 U.S. 407, 422-23, 112 S.Ct. 1394, 118 L.Ed.2d 52 (1992)(uphold-ing determination that transfer of railroad tracks from one party to another that would better maintain the tracks pursued the valid public purpose of facilitating rail operations). In its recent decision in Kelo, the Supreme Court held that a “carefully considered” economic development plan which was found to have been adopted after “thorough deliberation”, satisfied the public use requirement. 545 U.S. at 478, 484, 125 S.Ct. 2655. In so holding, the court recognized the principle that a carefully considered governmental economic development plan pursues a public use where the scheme seeks to promote economic redevelopment and is designed to provide economic benefits to the community-
It is uncontested that the ENLACE Project was adopted to rehabilitate and revitalize the Martín Peña Canal and its communities; it seeks to conduct extensive public works and improvements; and to deal with environmental degradation, and land-ownership issues. These are public purposes that were adopted in the context of a thorough, comprehensive, and detailed development plan, that pursuant to Law 32 will be carried out through the intervention and active participation of several public agencies. In light of the Supreme Court’s decision in Kelo, it is clear that the ENLACE Project serves valid public purposes. While Law 32 altered the statutory scheme that was put in place by Law 489, the ENLACE Project is still alive and there is no indication that the Commonwealth has abandoned the goals of rehabilitating and revitalizing the Martín Peña Canal. The mere fact that the Commonwealth’s legislature decided to pursue the goals of the ENLACE Project by transferring lands from the Fideicomiso to a host of public agencies does not render Law 32 unconstitutional under the Takings Clause.13 More importantly, it is manifest that a governmental project by which the government owns and administers lands for the benefit of the public or community pursues a valid public purpose. Cf. Rindge Co. v. Los Angeles County, 262 U.S. 700, 706-07, 43 S.Ct. 689, 67 L.Ed. 1186 (1923) (recognizing that the taking of property to build a highway is one for public use and explaining that “[i]t is not essential that the entire community, nor even any considerable portion, should directly enjoy or participate in an improvement in order to constitute a public use”).
Law 32 reflects a legislative judgment that the public purpose of community redevelopment in the Martín Peña Canal district is better served through public ownership of the lands in controversy. Because I cannot deem Law 32 as employing irrational means to achieve the public goals delineated in Law 489, I join the majority in holding that the Fideicomiso’s challenge under the public use clause fails on the merits.

. The Takings Clause of the Fifth Amendment applies to the states through the Fourteenth Amendment. Lingle v. Chevron V.S.A. Inc., 544 U.S. 528, 536, 125 S.Ct. 2074, 161 L.Ed.2d 876 (2005). Though the Supreme Court has not held that the Takings Clause of the Fifth Amendment is applicable to the Commonwealth of Puerto Rico, we have dispelled any "doubts” regarding the application of the clause to the Commonwealth of Puerto Rico. Tenoco Oil Co., Inc. v. Dep’t of Consumer Affairs, 876 F.2d 1013, 1017 n. 9 (1st Cir. 1989); see also Culebras Enter. Corp. v. Rivera Rios, 813 F.2d 506 (1st Cir.1987) (assuming, in the context of an inverse condemnation action under Puerto Rico law, that the Takings Clause applies to the Commonwealth of Puerto Rico).


. As previously mentioned, Article 16 of Law 489 provided for the transfer of lands in the Martín Peña Canal District to the ENLACE Corporation.


. The determination that the Fideicomiso cannot succeed in its claim that Law 32 is facially unconstitutional should not be interpreted as barring future as-applied takings challenges if it is shown that lands in the Martín. Peña Canal District are taken for purely private purposes, Midkiff, 467 U.S. at 245, 104 S.Ct. 2321, or "under the mere pretext of a public purpose,” Kelo, 545 U.S. at 478, 125 S.Ct. 2655.